UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 30 2002

Thank you for taking the time to meet with Mr. Thomas Irvin, Ms. Judith Gregorian, and
Ms. Angela Herring on Wednesday, April 10, 2002. During your visit my staff had the
opportunity to meet
who
had received Part C Early Intervention
Services through the Washington State Early Intervention System and the Children's Therapy
Center. It is our understanding that your experience with early intervention program was a
positive one, and you are seeking written clarification on the natural environments provision in
Part C of the Individuals with Disabilities Education Act (IDEA).
The requirement to provide early intervention services in natural environments is not a new
requirement. The Department's 1989 regulations initially implementing the early intervention
program required that, to the extent appropriate for a child, early intervention services take place
in settings in which children without disabilities participate. In the 1991 Amendments to the
IDEA, Congress added the requirement of "natural environments" as a part of the definition of
early intervention services, as well as making it a required part of the individualized family
service plan (IFSP).
The 1997 Amendments to the IDEA further strengthened the requirements related to the
provision of early intervention services in natural environments. Each State must have policies
and procedures to ensure that: (1) to the maximum extent appropriate, early intervention
services are provided in natural environments, including the home and community settings in
which children without disabilities participate; and, (2) the provision of early intervention
services for any infant or toddler occurs in a setting other than a natural environment only if
early intervention cannot be achieved satisfactorily for the infant or toddler in a natural
environment (20 USC §§1432(4)(G) and 1435(a)(16)). In addition, an IFSP must contain a
justification of the extent, if any, to which the services will not be provided in a natural
environment (20 USC §1436(d)(5)). "Natural environments" means settings that are natural or
normal for the child's age peers who have no disability (34 CFR §303.18).
Early intervention services provided to infants and toddlers with disabilities and their families
are designed to meet the unique needs of the child, taking into consideration the strengths and
needs of the young child and his or her family. After careful evaluation of the young child and
significant input from the family as to their typical routines and dreams for the future of their
child, a team that includes qualified professionals and the parents meets to determine the types of
early intervention services needed, how often the services will be provided, by whom, where the
services are to be provided, and who will pay for these services. The discussion of, and decision
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2
about, the location of any service takes place in the context of the IFSP meeting. In all instances,
supports and services are to be determined based on the individual needs of the child.
In general, providing services in a setting limited exclusively to infants and toddlers with
disabilities would not constitute a natural environment. However, if a determination is made by
the IFSP team that, based on the review of all relevant information regarding the unique needs of
the child, the child cannot satisfactorily achieve the identified early intervention outcomes in
natural environments, then services could be provided in another environment. In such cases, a
justification statement must be included on the child's IFSP.
Many center-based programs that formerly served only children with disabilities have now
integrated children without disabilities, creating a childcare or preschool program constituting a
natural environment. If services were provided to an eligible child in such an integrated
environment, the child's IFSP would not require a justification for services in that integrated
setting.
My staff works closely with Ms. Sandy Loerch, the early intervention coordinator in the
Washington State Department of Social and Health Services, who is responsible for the
implementation of early intervention, to provide guidance on the Federal requirements governing
Part C of IDEA. We are available to continue to provide technical assistance in support of
Washington State's early intervention efforts.
Thank you for bringing your concerns to our attention. Please feel free to contact Ms. Angela
Herring, the OSEP early intervention contact for Washington State at (202) 260-8640, if you
have further concerns.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Ms. Sandy Loerch
Part C Coordinator

